OPINION
LARSEN, Justice.
Pursuant to the Adoption Act of July 24, 1970, P.L. 620, § 311, 1 P.S. § 311 (Supp. 1964r-78), which provides for the involuntary termination of the rights of a parent, the natural mother petitioned the lower court for such involuntary termination. The lower court found that the natural father had failed to perform parental duties as provided by the statute for a period of seven years and thus entered an order granting the involuntary termination of the rights of the natural father.
We have reviewed the evidence and find that the lower court’s findings and opinion are supported by said evidence. See Appeal of Diane B., 456 Pa. 429, 321 A.2d 618 (1974); Adoption of David C., 479 Pa. 1, 387 A.2d 804 (1978). We, therefore, affirm the decree of court. Appellant to pay costs.